Citation Nr: 0023039	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-07 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date prior to May 2, 1997, 
for the assignment of a 10 percent evaluation for residuals 
of a fractured right fifth metacarpal.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fractured right fifth metacarpal.

3.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected nasal deformity.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected post-operative residuals of a nasal 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from August 1986 to August 
1989.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from June 1997 and subsequent decisions of 
the Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran has withdrawn his request 
for a personal hearing in connection with the matters on 
appeal.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (1999).  

The Board notes that the veteran has claimed entitlement to 
service connection for carpal tunnel syndrome of the right 
hand.  The claims folder contains no evidence that the claim 
has been adjudicated by the RO.  Where the veteran raises a 
claim that has not yet been adjudicated, the proper course is 
to refer that issue to the RO.  Bruce v. West, 11 Vet. App. 
405 (1998).  This issue is, accordingly, referred to the RO 
for adjudication.

The Board notes that additional evidence in the form of VA 
outpatient and private clinical medical records has been 
received subsequent to the last rating action and/or 
supplemental statement of the case pertinent to the matters 
on appeal.  Such was received without the veteran's having 
waived his right to initial RO consideration.  Regulations 
provide that any pertinent evidence submitted by the veteran 
or representative and which is accepted by the Board must be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  38 C.F.R. § 20.1304(c) 
(1999).

However, in this case, the additional evidence contains 
notations pertinent to the veteran's nasal problems only by 
history.  Such evidence is not pertinent to the nasal rating 
matters or to issue of entitlement to an earlier effective 
date for assignment of a 10 percent evaluation to the right 
fifth finger.  As such, those issues are discussed herein 
below.  Insofar as the additional evidence includes findings 
potentially pertinent to the right fifth finger and the 
appropriate effective date for the 10 percent evaluation for 
that disability, such issues are discussed in the remand 
portion of this decision.

FINDINGS OF FACT

1.  The veteran's nasal passages are obstructed bilaterally 
and he is in receipt of the maximum available schedular 
rating for such manifestation.

2.  Residuals of a nasal fracture result in no more than 
moderate deformity of the nose.  

3.  Nasal disability does not cause marked interference with 
employment or require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a service-connected nasal deformity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.97, 4.118, Diagnostic Codes 6504, 
7800 (1999).

2.  An evaluation in excess of 10 percent for service-
connected post-operative residuals of a nasal fracture is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321(b)(1), 4.97, Diagnostic Code 6502 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The veteran is currently in receipt of two separate 10 
percent evaluations for nasal disability.  One 10 percent 
evaluation is assigned pursuant to Diagnostic Code 6502, and 
another is assigned pursuant to Diagnostic Code 6504.  

38 C.F.R. § 4.97, Diagnostic Code 6502 pertains to deviation 
of the nasal septum and provides for a maximum 10 percent 
evaluation based on 50-percent obstruction of the nasal 
passages bilaterally or complete obstruction on one side.  As 
the veteran is already in receipt of the maximum schedular 
evaluation under that diagnostic code, no higher schedular 
rating can be assigned.

38 C.F.R. § 4.97, Diagnostic Code 6504 pertains to loss of 
part of the nose or scarring.  The assigned 10 percent 
evaluation contemplates the schedular criteria for loss of 
part of one ala or for obvious disfigurement.  Diagnostic 
Code 6504 provides for assignment of a 30 percent evaluation 
where there is loss of a part of the nose and/or scarring 
that results in exposure of both nasal passages.  The claims 
file includes multiple examination reports, none of which 
note exposure of the nasal passages.  Moreover, the claims 
file includes color photographs of the veteran's nose from 
multiple angles.  The veteran has had cartilaginous implants 
to correct a prior nasal valve collapse.  The April 1997 VA 
examiner described a noticeable tip droop and a twisted nasal 
tip.  The June 1998 examiner described a weak nasal tip/lack 
of tip support.  In short, the veteran's nasal fracture and 
resulting surgery did not, based on review of those 
photographs and examination results, result in exposure of 
the nasal passages.  As such the criteria for a 30 percent 
evaluation under Diagnostic Code 6504 have not been met.  

A Note to Diagnostic Code 6504 provides that nasal disability 
such as the veteran's may, in the alternative, be evaluated 
under 38 C.F.R. § 4.118, Diagnostic Code 7800, pertaining to 
disfiguring scars of the head, face or neck.  Diagnostic Code 
7800 provides for assignment of a zero percent evaluation for 
slight disfigurement; a 10 percent evaluation for moderate 
disfigurement; a 30 percent evaluation for severe 
disfigurement; and a 50 percent evaluation where there is 
complete or exceptionally repugnant deformity on one side of 
the face or marked or repugnant bilateral disfigurement.  A 
Note to that code sets out that when in addition to tissue 
loss and cicatrization there is marked discoloration, color 
contrast or the like the 50 percent evaluation may be 
increased to 80 percent, the 30 percent evaluation increased 
to 50 percent and the 10 percent increased to 30 percent.  
The Note further provides that the most repugnant, 
disfiguring conditions, including scars and diseases of the 
ski, may be submitted for central office rating, with several 
unretouched photographs.  

Again, the claims file includes multiple examination reports 
and photographs of the veteran's nose.  Although the Board 
does not dismiss the veteran's subjective concerns relevant 
to his appearance, medical professionals have not noted a 
severe or repugnant deformity/scarring residual to the 
veteran's nasal fracture.  Photographs appear to show an 
indentation of sorts/droop at the tip of the nose, as 
described in medical examination reports.  The competent and 
probative evidence of record, does not, however, demonstrate 
a severe disfigurement on the veteran's nose and/or 
surrounding facial area.  As such, a higher evaluation based 
on consideration of Diagnostic Code 7800 is not warranted.

Effective September 5, 1996, the schedule for rating diseases 
of the nose was revised.  61 Fed. Reg. 46728 (1996) (Codified 
at 38 C.F.R. 4.97).  The veteran's claim arose subsequent to 
that date, and only the new regulations have been considered 
in this decision.  VAOPGCPREC 3-2000 (2000).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  Additionally, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) (1999) 
is in order.  The evidence in this case fails to show that 
the veteran's nasal fractures/residuals thereof now causes or 
has in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  


ORDER

An evaluation in excess of 10 percent for a service-connected 
nasal deformity is denied.

An evaluation in excess of 10 percent for service-connected 
post-operative residuals of a nasal fracture is denied.


REMAND

As noted in the introduction section above, additional 
evidence pertinent to the veteran's right fifth finger 
evaluation has been received and the veteran has not waived 
his procedural right to initial consideration of such 
evidence by the RO.  See 38 C.F.R. § 20.1304(c); See also 
Hazan v. Gober, 10 Vet. App. 511 (1997) (holding that in 
determining an effective date VA must consider all pertinent 
evidence of record).  Thus this case must be returned to the 
RO for consideration of the evidence submitted directly to 
the Board.

Accordingly, this matter is remanded to the RO for the 
following:

1.  The RO should advise the veteran of 
his right to submit additional evidence 
and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The RO 
should assist him in obtaining identified 
pertinent evidence for association with 
the claims file.

2.  After the above, the RO should review 
the entire record and re-adjudicate the 
claims of entitlement to an evaluation  
for residuals of fracture to the right 
fifth metacarpal and entitlement to an 
earlier effective date for the grant of 
the 10 percent evaluation for that 
disability.  If the benefit sought 
remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

